A SPECIALTY creditor madé a parol agreement with his principal debtor on the day the debt became due, without the surety’s consent, to give him (the principal debtor) the further time of one year for payment; and the time was given accordingly. Held, in an action of debt against the surety, that these facts were no defence to the suit. Davey v. Prendergrass, 5 B. & Ald. 187.
*241In debt on a specialty, the plea of nil debet, though bad on general demurrer, is not a nüllity ; and a finaFjudgment for the plaintiff in such suit, there being a plea of nil debet unanswered, is erroneous.